                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER YOUNG,                                    )
                                                      )
                  Plaintiff,                          )        Civil Action No. 18-169 Erie
                                                      )
         v.                                           )
                                                      )
REKHA HALLIGAN,                                       )        Magistrate Judge Richard A. Lanzillo
                                                      )
                                                      )
                  Defendant.                          )


                                       MEMORANDUM OPINION


         Plaintiff Christopher Young (“Plaintiff”), an inmate at the State Correctional Institution at

Albion (“SCI-Albion”), initiated this civil rights action pursuant to 42 U.S.C. § 1983 on May 25,

2018. ECF No. 1. In his Complaint, Plaintiff alleges that the lone defendant, Dr. Rekha

Halligan (“Dr. Halligan”), violated his Eighth Amendment rights by depriving him of necessary

medical care.

         Dr. Halligan filed a Motion to Dismiss for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6) on August 22, 2018. ECF No. 14. After receiving an extension

of time in which to oppose the motion to dismiss, Plaintiff elected instead to file an Amended

Complaint, albeit without seeking leave of Court. 1 ECF No. 29. Dr. Halligan filed an objection




1
 Plaintiff’s proposed Amended Complaint was filed well in excess of 21 days after service of Dr. Halligan’s
12(b)(6) motion, even accounting for the extension. See Fed. R. Civ. P. 15(a)(1)(B). As such, Plaintiff’s request for
amendment requires the Court’s leave. Fed. R. Civ. P. 15(a)(2).

                                                          1
to the proposed Amended Complaint on December 27, 2018. ECF No. 28. Each of these

matters is ripe for review. 2



I.       Factual Background

         At some point prior to the initiation of this lawsuit, an outside specialist diagnosed

Plaintiff with “erosive reflux esophagitis, gastritis, dyspepsia, cecum inflammation, chronic

inflammation of the lamina Propria, focal acute inflammatory infiltrates involving the granular

epithelial cells & lamina Propria, patchy chronic inflammatory infiltrates, neutrophils &

lymphocytes.” ECF No. 6 ¶ 6. That specialist ordered treatment with a drug called “Carafate”

and another medication. Id. A prior physician at SCI-Albion, Dr. Jose Boggio, initially declined

to treat Plaintiff with Carafate but reconsidered after Plaintiff filed several grievances. Id. ¶ 7.

These allegations formed the basis for a previous lawsuit filed by Plaintiff in this district, Young

v. Boggio, No. 1:17-cv-125 (W.D. Pa. 2017). 3

         At some point, Dr. Halligan replaced Dr. Boggio as the Medical Director at SCI-Albion.

ECF No. 6 ¶¶ 4-5. Plaintiff sent “numerous sick-call & request slips” to Dr. Halligan explaining

his past medical history and complaining of “on-going worsening symptoms of vibrations spread

through-out legs & cardiac, chest pains, drilling & gnawing pains in cardiac region as well as

esophagus region, burning pains, tightening, pressure, soreness, tenderness, sensitivity in chest

region, stomach pains, grawling, bubbling & grumbling as far up as cardiac, tightening in back,


2
 The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28
U.S.C. § 636.
3
 The Court may take judicial notice of this prior lawsuit and the filings entered therein because they are matters of
public record. See, e.g., Guidotti v. Legal Helpers Debt Resolution, 716 F.3d 764, 722 (3d Cir. 2013); United States
v. Hoffert, 2018 WL 4828628, at *1 (W.D. Pa. Oct. 4, 2018) (“[A] court may take judicial notice of relevant prior
court orders, including orders in other cases.”) (citing Mina v. United States Dist. Court for E. Dist. of Penn., 710
Fed. Appx. 515, 517 n. 3 (3d Cir. 2017)).
                                                            2
flanks, sides, chest & stomach, bothering breathing, dripping wet (cold & warm) sensations in

cardiac & left under arm, sensations of something eating away in chest, heart constantly beating

harder, to include emergencies where plaintiff’s blood pressure (vitals) had raised so high

plaintiff had to be sent to the infirmary.” Id. ¶ 5. Dr. Halligan responded by telling Plaintiff that

she would not “take[] [him] off of treatment” but “did so anyway.” Id. ¶ 8. Dr. Halligan “never

adequately treated” Plaintiff, left him untreated at times despite his complaints, and “told

plaintiff that he has no medical or physical health issues, & that plaintiff doesn’t need a specialist

or anything.” Id. In addition, Dr. Halligan raised Plaintiff’s dose of Lisinopril (a blood pressure

medication) despite Plaintiff’s request to change his blood pressure medications, discontinued his

blood pressure medication “without doing the 10-days of blood pressure checks to see if it’s

safe,” and stated that she was concerned about Plaintiff’s heart but “really didn’t . . . explain

why.” Id. ¶ 9.

       The Complaint indicates that Plaintiff submitted sick-call slips, request slips, or attended

appointments with Dr. Halligan on each of the following dates: March 28, 2017, June 27, 2017,

June 28, 2017, July 18, 2017, September 7, 2017, September 21, 2017, October 8, 2017, and

October 19, 2017. Id. ¶ 12. Plaintiff also attended an appointment with a nurse practitioner,

Chuzie, on September 7, 2017. Id. Plaintiff’s symptoms have been treated with, inter alia,

zantac, omeprazole, protonix, pepsid, Carafate, mytabs, mygas, and Mylanta, none of which have

proved effective to his satisfaction. Id.

       By way of judicial notice, the Court observes that Plaintiff was seen by outside specialists

at St. Vincent Hospital in Erie, PA, on June 22, 2016, and June 30, 2016. Young v. Boggio,

2018 WL 6840121, at *1 (W.D. Pa. Dec. 30, 2018). At the first appointment, Plaintiff was

diagnosed with erosive reflux esophagitis class A, cecum inflammation, and dyspepsia. Id. An

                                                  3
endoscopy was performed, after which Plaintiff was diagnosed with “Erosive Reflux Evidence

La class A/Dyspepsia, mildly active chronic gastritis, Chronic inflammation of the lamina

propria, focal acute inflammatory infiltrates involving the granular epithelial cells & lamina

prapria identified patchy chronic inflammatory infiltrates, neutrophils & lymphocytes.” Id.

Plaintiff has also had a colonoscopy, an ultrasound, and a CAT scan. Id. at *2-3.

       In his proposed Amended Complaint, Plaintiff introduces several additional facts. He

notes that he had a colonoscopy on June 22, 2016, resulting in a diagnosis of mild esophagitis.

ECF No. 29 ¶ 8. He indicates that he has had multiple EKG’s with normal results. Id. ¶ 32. In

addition to the appointments described above, Plaintiff submitted sick call slips or attended

additional medical appointments with Dr. Halligan and other medical staff at SCI-Albion on

April 16, 2017, May 3, 2017, May 24, 2017, May 31, 2017, June 9, 2017, June 12, 2017, June

15, 2017, June 16, 2017, June 26, 2017, June 29, 2017, July 10, 2017, August 3, 2017, August 6,

2017, August 8, 2017, August 17, 2017, August 21, 2017, August 28, 2017, August 30, 2017,

September 10, 2017, September 12, 2017, September 14, 2017, November 18, 2017, November

29, 2017, December 13, 2017, December 20, 2017, December 22, 2017, January 31, 2018,

February 9, 2018, February 12, 2018, February 17, 2018, February 20, 2018, February 28, 2018,

and March 14, 2018. Id. ¶¶ 14-91. Plaintiff generally avers that he “did not receive adequate

care/treatment” at any of those appointments. Id.



II.    Standards of Review

           1. Pro se Litigants

       Pro se pleadings, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520-521 (1972). If

                                                 4
the court can reasonably read pleadings to state a valid claim on which the litigant could prevail,

it should do so despite failure to cite proper legal authority, confusion of legal theories, poor

syntax and sentence construction, or litigant’s unfamiliarity with pleading requirements. Boag v.

MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Bierley, 141 F.2d 552,

555 (3d Cir. 1969) (petition prepared by a prisoner may be inartfully drawn and should be read

“with a measure of tolerance”); Smith v. U.S. District Court, 956 F.2d 295 (D.C. Cir. 1992);

Freeman v. Dep’t of Corrections, 949 F.2d 360 (10th Cir. 1991). Under our liberal pleading

rules, during the initial stages of litigation, a district court should construe all allegations in a

complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997). See, e.g.,

Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing Fed. R. Civ. P. 12(b)(6) standard);

Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir. 1990) (same).



            2. Motion to dismiss

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a

motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the

merits; rather, the plaintiff must only present factual allegations sufficient “to raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)

(citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed.

2004)). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed

pursuant to Rule 12 (b)(6) if it fails to allege “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard

established in Conley v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court

                                                    5
must accept as true all well-pled factual allegations in the complaint and views them in a light

most favorable to the plaintiff. U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir.

2002).

         While a complaint does not need detailed factual allegations to survive a motion to

dismiss, a complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555.

A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)). Moreover, a court need not accept inferences drawn by a

plaintiff if they are unsupported by the facts as set forth in the complaint. See California Pub.

Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal

conclusions disguised as factual allegations. Twombly, 550 U.S. at 555 (citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)). See also McTernan v. City of York, Pennsylvania, 577 F.3d

521, 531 (3d Cir. 2009) (“The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”).

         Expounding on the Twombly/Iqbal line of cases, the Third Circuit has articulated the

following three-step approach:


            First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
            claim.’ Second, the court should identify allegations that, ‘because they are no more
            than conclusions, are not entitled to the assumption of truth.’ Finally, ‘where there
            are well-pleaded factual allegations, a court should assume their veracity and then
            determine whether they plausibly give rise to an entitlement for relief.’

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is “a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 679.
                                                 6
III.     Analysis

         Based on the factual averments outlined above, Plaintiff asserts claims of deliberate

indifference to his serious medical needs and medical malpractice/negligence. 4 Dr. Halligan

seeks dismissal of both claims. Each will be addressed in turn.

         A. Deliberate Indifference to Medical Needs

         In both his initial pleading and his Amended Complaint, Plaintiff contends that Dr.

Halligan violated the Eighth Amendment’s prohibition against cruel and unusual punishment by

displaying deliberate indifference to his serious medical needs. See Estelle v. Gamble, 429 U.S.

97 (1976) (stating that “deliberate indifference to serious medical needs of prisoners constitutes

the unnecessary and wanton infliction of pain proscribed by the Eighth Amendment”) (internal

quotation omitted). To establish a violation of his constitutional right to adequate medical care, a

plaintiff is required to allege facts that demonstrate: (1) a serious medical need, and (2) acts or

omissions by prison officials that indicate deliberate indifference to that need. Rouse v. Plantier,

182 F.3d 192, 197 (3d Cir. 1999). Such indifference is manifested by an intentional refusal to

provide care, delayed medical treatment for non-medical reasons, denial of prescribed medical

treatment, a denial of reasonable requests for treatment that results in suffering or risk of injury,

Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993), or “persistent conduct in the face of

resultant pain and risk of permanent injury.” White v. Napoleon, 897 F.2d 103, 109 (3d Cir.

1990).



4
  Plaintiff’s Complaint references the word retaliation in the introductory paragraph but never mentions it again. In
his concluding paragraph, where he states his legal claims for relief, Plaintiff does not mention retaliation. Plaintiff
does not offer any facts in support of a retaliation claim, and the lone reference to retaliation appears to have been
dropped from his Amended Complaint. Because it appears that Plaintiff does not intend – and, most likely, never
intended – to pursue a retaliation claim, that claim will not be addressed.
                                                             7
       Plaintiff’s claims in the instant action focus on Dr. Halligan’s inability to find a

medication that effectively relieves his acid reflux symptoms and high blood pressure. Plaintiff

also disagrees with Dr. Halligan’s professional opinion that Plaintiff does not suffer from a

severe heart problem. It is well-settled that “an inmate’s dissatisfaction with a course of medical

treatment, standing alone, does not give rise to a viable Eighth Amendment claim.” Tillery v.

Noel, 2018 WL 3521212, at *5 (M.D. Pa. June 28, 2018) (collecting cases). Such complaints

fail as constitutional claims because “the exercise by a doctor of his professional judgment is

never deliberate indifference.” Gindraw v. Dendler, 967 F. Supp. 833, 836 (E.D. Pa. 1997)

(citing Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[A]s long as a

physician exercises professional judgment his behavior will not violate a prisoner’s

constitutional rights.”)). “Therefore, where a dispute in essence entails nothing more than a

disagreement between an inmate and doctors over alternate treatment plans, the inmate’s

complaint will fail as a constitutional claim under § 1983.” Tillery, 2018 WL 3521212, at *5

(citing Gause v. Diguglielmo, 339 Fed. Appx. 132 (3d Cir. 2009) (characterizing a dispute over

pain medication as the type of “disagreement over the exact contours of [plaintiff’s] medical

treatment” that does not violate the constitution)).

       By the same token, “the mere misdiagnosis of a condition or medical need, or negligent

treatment provided for a condition, is not actionable as an Eighth Amendment claim because

medical malpractice standing alone is not a constitutional violation.” Tillery, 2018 WL 3521212,

at *5 (quoting Estelle, 429 U.S. at 106). “Indeed, prison authorities are accorded considerable

latitude in the diagnosis and treatment of prisoners.” Durmer, 991 F.2d at 67 (citations omitted).

Thus, “courts have consistently rejected Eighth Amendment claims where an inmate has

received some level of medical care.” Hensley v. Collins, 2018 WL 4233021, at *3 (W.D. Pa.

                                                  8
Aug. 15, 2018) (quoting Clark v. Doe, 2000 WL 1522855, at *2 (E.D. Pa. Oct. 13, 2000)). See

also Wisniewski v. Frommer, -- Fed. Appx. --, 2018 WL 4776165, at *3 (3d Cir. Oct. 3, 2018)

(noting that “there is a critical distinction ‘between cases where the complaint alleges a complete

denial of medical care and those alleging inadequate medical treatment.’”) (quoting Pearson v.

Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017)).

       In the instant case, there is no question that Plaintiff received “some level of medical

care” from Dr. Halligan and the medical staff at SCI-Albion. Hensley, 2018 WL 4233021, at *3.

Plaintiff’s own averments indicate that he was examined by medical personnel (or received some

other form of attention, such as a written response to a request slip) at least forty times during the

time period at issue. Plaintiff received attention from outside specialists and underwent a

colonoscopy, endoscopy, ultrasound, CAT scan, and multiple EKGs in an attempt to diagnose

the source of his symptoms. The results of those tests revealed nothing more than a mild form of

erosive reflux and related disorders. Dr. Halligan and the medical staff at the prison treated his

symptoms with a host of medications, including zantac, omeprazole, protonix, pepsid, Carafate,

mytabs, mygas, and Mylanta. “Where the plaintiff has received some care, inadequacy or

impropriety of the care that was given will not support an Eighth Amendment claim.” Norris v.

Frame, 585 F.2d 1183, 1186 (3d Cir. 1978).

       To the extent that Plaintiff complains that those medications are not effective or are not

the medications that he prefers, it is well-settled that an inmate’s objection to the type of

medication provided by prison physicians is precisely the type of “disagreement between an

inmate and doctors over alternate treatment plans” that falls well short of a constitutional

violation. Tillery, 2018 WL 3521212, at *5. Indeed, these types of claims frequently arise – and

are routinely rejected – in the prison setting. See, e.g., Whooten v. Bussanich, 248 Fed. Appx.

                                                  9
324, 326-27 (3d Cir. 2007) (medical staff was not deliberately indifferent for treating migraine

headaches with a medication other than the drug preferred by plaintiff); Ascenzi v. Diaz, 247

Fed. Appx. 390, 391 (3d Cir. 2007) (no deliberate indifference where plaintiff was provided pain

medication and antibiotics instead of narcotic pain relievers for his herniated cervical discs);

Castro v. Kastora, 2018 WL 4538454, at *6 (E.D. Pa. Sept. 20, 2018) (use of ibuprofen and

Tylenol instead of Oxycodone or other narcotics did not amount to deliberate indifference; “[t]he

medical staff did not withhold pain medication [but] merely exercised their medical judgment in

providing [plaintiff] with a different medication than what he wanted.”). While Plaintiff is

clearly frustrated as to the ineffectiveness of many of the medications he has received, there is

nothing to suggest that Dr. Halligan is withholding more effective medications; to the contrary, it

appears that Plaintiff has been offered the chance to try every medication that exists for his

condition.

       In short, Plaintiff’s own averments squarely bely the viability of his Eighth Amendment

claim. Both his Complaint and the proposed Amended Complaint clearly indicate that he has

received frequent and comprehensive attention for his medical conditions. His interactions with

Dr. Halligan suggest that her treatment decisions are the product of her medical judgment,

restricted only by the limitations of medical science, rather than any impermissible factor. His

dissatisfaction with those decisions amounts to nothing more than a “disagreement between an

inmate and doctors over alternate treatment plans.” Tillery, 2018 WL 3521212, at *5. Under

such circumstances, his Eighth Amendment claim must fail.

       B. Medical Malpractice/Negligence

       Plaintiff next contends that Dr. Halligan’s treatment was so inadequate as to sustain a

claim of medical malpractice under Pennsylvania state law. Dr. Halligan responds that this claim

                                                 10
should be dismissed because of Plaintiff’s failure to file a certificate of merit within 60 days of

the filing of his initial complaint.

        Rule 1042.3 of the Pennsylvania Rules of Civil Procedure requires a plaintiff in a medical

malpractice action to file a certificate of merit with the complaint, or within 60 days after the

filing thereof, attesting that there is a reasonable probability that the medical care described in

the complaint fell outside of acceptable professional standards. The Third Circuit has held that

Rule 1042.3 is substantive law that must be applied by federal courts under Erie R.R. v.

Thompkins, 304 U.S. 64 (1983). See Liggon-Redding v. Estate of Sugarman, 659 F.3d 258,

262-64 (3d Cir. 2011). Thus, for purposes of a motion to dismiss, the Pennsylvania certificate of

merit rule is applied as “controlling, substantive state law.” Scaramuzza v. Sciolla, 345

F.Supp.2d 508, 509-10 (E.D. Pa. 2004).

        “[A] plaintiff’s failure to comply with Rule 1042.3 requires dismissal of any malpractice

claim.” Bennett v. PrimeCare Medical, Inc., 2018 WL 6072126, at *10 (M.D. Pa. Sept. 14,

2018). However, “Pennsylvania practice expressly provides plaintiffs with notice of Rule

1042.3’s requirements and an opportunity to cure any failure to file a certificate of merit before a

matter is dismissed.” TranSystems Corp. v. Hughes Associates, Inc., 2014 WL 6674421, at *5

(M.D. Pa. Nov. 24, 2014). Under Pennsylvania Rule 1042.6:

             (a) ... a defendant seeking to enter a judgment of non pros under Rule
             1042.7(a) shall file a written notice of intention to file the praecipe and
             serve it on the party's attorney of record or on the party if unrepresented,
             no sooner than the thirty-first day after the filing of the complaint.

Pa. R. Civ. P. 1042.6(a). No judgment can be entered against a plaintiff for failure to timely file

a certificate of merit until the defendant has complied with the notice requirements of Rule

1042.6(a). Pa. R. Civ. P. 1042.7(a)(4); Schmigel v. Uchal, 800 F.3d 113, 124 (3d Cir. 2015)


                                                  11
(“The condition of thirty days’ notice prior to seeking dismissal of an action for failure to comply

with the [certificate of merit] regime is substantive and must be applied in federal court.”).

         In the instant case, Dr. Halligan provided Plaintiff with the requisite notice on August 22,

2018. See ECF No. 14. Over seven months later, Plaintiff has still not filed the required

certificate. Under such circumstances, dismissal is appropriate. 5 Bennett, 2018 WL 6072126, at

*10.

         C. Leave to Amend

         The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal

for failure to state a claim, the Court should permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). This instruction is equally applicable to pro se litigants and those represented by counsel.

Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). In the instant case, however, the Court has

reviewed the factual allegations in Plaintiff’s proposed Amended Complaint and determined that

they - like the allegations in his initial pleading - fail to state a claim upon which relief could be




5
  Although Rule 1042.3 compels dismissal of this claim, the Court must do so without prejudice. The entry of a
judgment non pros by the prothonotary, which is the outcome contemplated by Rule 1042.3, has no precise analogue
in the federal system. In this context, federal courts have held that “[u]nlike dismissal with prejudice, the entry of
non pros is a default judgment that does not bar the plaintiff from commencing another suit based upon the same
cause of action.” Bresnahan v. Schenker, 498 F. Supp. 2d 758, 762 (E.D. Pa. 2007) (quoting Scaramuzza v. Sciolla,
345 F. Supp. 2d 508, 511 (E.D. Pa. 2004)). “Moreover, under Pennsylvania law, a party can seek relief from a non
pros dismissing a case under Rule 1042.3 by coming into compliance with the rule, showing that there is a
meritorious malpractice cause of action, and providing a reasonable explanation or legitimate excuse for the earlier
non-compliance.” Lundy v. Monroe Cty. Corr. Facility, 2017 WL 9362913, *6 (M.D. Pa. Dec. 18, 2018) (citing
Womer v. Hilliker, 908 A.2d 269 (Pa. 2006); Pa. R. Civ. P. 3051)). Therefore, “[w]hen a plaintiff has failed to
submit a certificate of merit or otherwise indicated that he has retained an expert witness, it is appropriate for a
federal district court to dismiss his professional malpractice claim without prejudice.” Donnelly v. O'Malley &
Langan, P.C., 2009 WL 3241662 (M.D. Pa. Oct. 2, 2009) (citations omitted) aff'd as modified sub nom., 370 Fed.
Appx. 347 (3d Cir. 2010). Plaintiff may yet have recourse on this claim if he can file an appropriate COM and
“demonstrate a reasonable explanation or legitimate excuse for untimely filing.” Ramos v. Quien, 631 F. Supp. 2d
601, 612 (E.D. Pa. 2008). However, because there remains no basis for federal jurisdiction in this action, Plaintiff is
instructed to file such claims – if he elects to do so – in the appropriate state court.

                                                          12
granted. Moreover, in light of the ample factual detail already supplied by Plaintiff with respect

to his medical care, the Court concludes that further amendment would be futile.



V.     CONCLUSION

       For all of the foregoing reasons, Dr. Halligan’s Motion to Dismiss (ECF No. 14) is

GRANTED. Plaintiff’s Complaint is dismissed, with prejudice. The Clerk is directed to mark this

case closed.

                                                         /s/ Richard A. Lanzillo_______
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge


Dated: March 29, 2018




                                                13
